Citation Nr: 1821666	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-08 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for right knee total arthroplasty from July 1, 2012, to May 31, 2017, and in excess of 60 percent on or after May 31, 2017.

2.  Entitlement to an initial evaluation in excess of 30 percent left knee total arthroplasty on or after October 1, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted service connection for a right knee strain and a left knee strain and assigned separate 10 percent evaluations effective from January 30, 2009.  The Veteran appealed the assigned evaluations.

As noted in a December 2014 remand, the Veteran testified before a Veterans Law Judge in March 2012; however, the electronic recording of that hearing was unsuccessful.  Therefore, the Veteran was offered another opportunity to provide testimony at a hearing before the Board.  In February 2013, the Veteran testified at a hearing before another Veterans Law Judge.  The Veterans Law Judge who conducted the second hearing is no longer employed at the Board.  In July 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

In a January 2011 rating decision, the RO assigned a separate 10 percent evaluation for limitation of extension of the right knee, effective from May 20, 2010.  

In a July 2011 rating decision, the RO assigned a temporary total evaluation for right knee arthroplasty, effective from May 17, 2011, and a 30 percent evaluation, effective from July 2, 2012.  

In a March 2013 rating decision, the RO assigned a temporary total evaluation for left knee arthroplasty, effective from August 14, 2012, and a 30 percent evaluation, effective from October 1, 2013.  

In December 2014, the Board remanded the case to the Appeals Management Center (AMC) for further development.  

In a May 2015 rating decision, the AMC granted service connection for linear scars from the bilateral knee arthroplasties and assigned separate noncompensable evaluations for each knee.  

In February 2016, the Board denied entitlement to a higher initial evaluation for a right knee strain for the period from January 30, 2009, to May 17, 2011; a higher initial evaluation for limitation of extension of the right knee for the period from May 20, 2010, to May 17, 2011; and a higher initial evaluation for a left knee strain for the period from January 30, 2009, to August 14, 2012.  The Board also granted a separate 10 percent evaluation for limitation of extension of the left knee for the period from September 4, 2011, to August 14, 2012, and remanded the remaining issues on appeal to the Appeals Management Center (AMC) for further development.  The case has since been returned to the Board for appellate review.  

During the pendency of the appeal, in a September 2016 rating decision, the RO granted service connection for left knee strain with limitation of extension and assigned a 10 percent evaluation, effective from September 14, 2011.  

In June 2017, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.

In a January 2018 rating decision, the RO increased the evaluation for the right knee total arthroplasty from 30 percent to 60 percent, effective from May 31, 2017.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, the Board notes that the Veteran has submitted claims for a temporary total evaluation for right knee surgery requiring convalescence from an August 7, 2014, revision of his right knee arthroscopy.  In a June 2015 rating decision, the RO assigned a temporary total evaluation for left knee surgery requiring convalescence, effective from August 7, 2014, and a 30 percent evaluation, effective from September 30, 2014.  Although the Veteran has not appealed that decision, the Board finds that the AOJ should address the pending issue with respect to a temporary total evaluation for the right knee for an August 7, 2014 surgery, and clarify whether the June 2015 rating decision granting a temporary total evaluation for the left knee for an August 7, 2014, surgery was an error.  In addition, the Veteran submitted a claim for another claim for a temporary total evaluation for right knee surgery requiring convalescence from a January 11, 2018, revision of his right knee arthroscopy.  The AOJ has not addressed that claim.  Therefore, the Board does not have jurisdiction over these matters, and they are again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the June 2017 remand directives, the Veteran was afforded a VA knee examination in August 2017.  However, the Veteran has submitted VA treatment notes and correspondence showing that he had right knee surgery for a revision of his right knee arthroscopy in January 2018.  In addition, during the August 2017 VA examination report, the examiner noted a problem with the Veteran's left knee, and a recommendation was made to obtain a referral to the orthopedic clinic for an evaluation as soon as possible.  This evidence suggests that the Veteran's right and left knee disabilities may have worsened since his last VA examination in August 2017. 

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the severity and manifestations of his service-connected right and left knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected right and left knee disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  Thereafter, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right and left knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the right and left knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also comment on whether the Veteran has prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  He or she should also indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examination conducted during the appeal period. See, e.g., February 2015 and December 2016 VA examination reports.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).


